Although no such question was raised when this cause was argued, respondents now contend that the district judge had no power to take part in the decision.
The cause was originally argued to a commission of three district judges, but the court was unable to agree on an opinion. It was, therefore, ordered that the cause be argued to the court. Because of the inability of Justice T. Bailey Lee to sit therein by reason of illness, Judge Brinck, a duly elected and acting judge of the district court of the third judicial district, was called "to sit in said court on the hearing of said cause." That portion of art. V, sec. 6, *Page 156 
of the constitution, providing that, "If a justice of the supreme court shall be disqualified from sitting in a cause before said court, or be unable to sit therein, by reason of illness or absence, the said court may call a district judge to sit in said court on the hearing of said cause," has not been repealed. It was in no manner affected by the amendment which increased the number of justices from three to five. If a district judge, who is thus called "to sit in said court" on the hearing of a cause, is not vested with power to write the opinion of the court, or otherwise participate in the decision of the cause, the same as a justice of the supreme court, the provision is absolutely meaningless. (Phelan et al. v. CheyenneBrick Co., 26 Wyo. 493, 188 P. 354, 189 P. 1103.) That it has not been considered meaningless is evidenced by the fact that district judges have participated in a great many decisions of this court. We have no hesitation in holding that, under art. V, sec. 6, of the constitution, this court has the power to call a district judge to sit in a cause in place of a justice incapacitated by illness, and, in such a case, the district judge possesses all the power of a justice of the supreme court with respect to the cause.
Rehearing denied.
Budge, C. J., and Givens and Taylor, JJ., concur.
T. Bailey Lee, J., absent on account of illness, did not participate. *Page 157